Citation Nr: 0906469	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  96-36 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1995.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the benefit sought 
on appeal.  

In May 1999 and July 2003, the Board remanded the matter for 
additional development.  The appeal returned to the Board in 
May 2005, at which time the claim was denied.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 2006 Order, the 
Court vacated the May 2005 Board decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

In July 2007, the Board remanded the matter for additional 
development consistent with the Court's August 2006 Order.  
The claim has now been returned to the Board and is ready for 
appellate disposition.



FINDING OF FACT

The Veteran's left shoulder condition was not manifested in 
service, is not shown to have manifested to a degree of 10 
percent or more within one year from the date of separation 
from service, and is not shown to be causally or 
etiologically related to active service.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's left 
shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left shoulder 
condition.  At the outset, the Board notes that certain 
diseases, chronic in nature, may be presumed to have been 
incurred in service, if the evidence shows that the disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of the disease during service. 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has 
been identified as a chronic disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a).  However, the 
Board finds that the Veteran is not entitled to presumptive 
service connection for his left shoulder condition.  In July 
1995, within one year of the Veteran's March 1995 discharge, 
the Veteran underwent a VA examination.  He complained of a 
right shoulder injury to the examiner, but presented no 
complaints regarding his left shoulder and reported no in-
service injury involving his left shoulder.  The examiner 
measured the Veteran's range of motion of his right shoulder 
and diagnosed him with bilateral shoulder pain.  There is no 
mention of arthritis or any degenerative changes in the 
examination report.  The accompanying x-ray report noted no 
bone or joint abnormalities, and the impression was, 
"[n]ormal right and left shoulders."  There is no other 
documentation within one year of the Veteran's 1995 
separation from service regarding arthritis of the left 
shoulder.  Because no diagnosis of left shoulder arthritis 
was made within one year of the Veteran's service separation, 
the presumption for service connection for chronic diseases 
does not apply.  §§ 3.307(a)(3), 3.309(a).  

To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

The Board finds that direct service connection is also 
unwarranted here.  As described in detail below, while the 
Veteran has a current diagnosis, there is no evidence that 
this disability manifested in service or that it is linked to 
active service.

The record shows a current diagnosis of tendinopathy of the 
supraspinatus and infraspinatijs with bursal surface fraying 
at the junction between the infraspinatus and the 
supraspinatus distally, mild degenerative changes at the 
superior glenoid and degenerative signal alteration in the 
superior labrum, and moderate hypertrophic changes at the 
acromioclavicular joint with impression upon the 
supraspinatus, most recently documented at a VA examination 
of October 2008.  

However, the Veteran's service treatment records do not show 
any complaints of or treatment pertaining to a left shoulder 
disability in service.  The Veteran's entrance examination 
was normal.  Subsequent service medical examinations 
conducted in April 1968, May 1971, January 1978, February 
1982, January 1986, and March 1987 were all normal.  His 
separation examination in January 1994 was also normal.  
While the Veteran reported on his Report of Medical History 
at separation that he had left shoulder pain, no diagnosis of 
a left shoulder disability was made.  The left shoulder was 
not assessed and clinical findings were not rendered.  As 
such, the evidence does not support that there was any in-
service incurrence of a left shoulder condition. 

As for the nexus evidence, the file essentially contains one 
positive opinion and one negative opinion.  An additional 
negative opinion rendered by a May 2003 VA examiner is given 
no probative weight because it was based on the lack of a 
then current diagnosis, and failed to consider findings made 
in an earlier July 2000 examination.  

Taking the positive evidence first, at a July 2000 VA 
examination the Veteran was diagnosed with degenerative joint 
disease.  The examiner stated, "DJD in shoulders and 
olecranon spur in L. elbow could be secondary to the injuries 
he sustained in service."  By contrast, the October 2008 VA 
examiner stated that the claims file had been carefully 
reviewed, but no in-service complaints, diagnosis, or 
treatment pertaining to a left shoulder injury were located.  
The examiner concluded, "[i]t is the opinion of the Examiner 
that the Veteran's left shoulder condition is less likely as 
not (less than 50/50 probability) caused by or incurred in 
service."
Despite the conflicting nexus opinions, the Board does not 
find the evidence is in equipoise because the probative value 
of the October 2008 VA examination report outweighs that of 
the July 2000 VA examination report.  Preliminarily, the 
Board notes that the language of the July 2000 examiner is 
equivocal as it was found that the Veteran's current 
condition "could be" related to active service, whereas the 
October 2008 examiner's conclusion was more definitive.  

Most significantly however, the Board's thorough review of 
the Veteran's service treatment records corroborates the 
October 2008 examiner's finding that there is no in-service 
documentation of any left shoulder injury.  Accordingly, the 
October 2008 examiner's conclusion, which is based on this 
fact, is persuasive to the Board.  The July 2000 examiner's 
opinion to the contrary is based entirely on the Veteran's 
reported and subjective history (although, significantly, at 
the July 2000 examination the Veteran's report of his in-
service injuries included only a left elbow injury and a 
right shoulder injury, not a left shoulder injury).  The 
Board is cognizant of the Court's holdings in this regard and 
is aware that a medical opinion formed on the basis of the 
Veteran's reported medical history cannot be rejected without 
the Board first finding that the Veteran's allegations are 
not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding the Board cannot determine that a Veteran's 
statements lack credibility merely based on a lack of such 
documentation in the service treatment records).  Here, the 
Board finds that the Veteran's allegations of his in-service 
injury are not credible.  The Veteran's account of his in-
service injury has not been consistent during the pendency of 
this appeal.  Initially, at his first VA examination of July 
1995, the Veteran reported no in-service injury concerning 
his left shoulder.  Subsequently, in his sworn hearing 
testimony before the RO in September 1996, the Veteran 
provided no testimony regarding an in-service injury to his 
left shoulder, instead attributing his current problems to 
"old age."  He further testified that he re-injured the 
shoulder in Germany when he fell down a flight of stairs.  At 
the VA examination of July 2000 the Veteran reported an in-
service injury regarding his left elbow and his right 
shoulder, but again failed to contend that his left shoulder 
had been injured in service or provide any description of the 
injury.  Most recently, at the October 2008 VA examination, 
the Veteran reported that he injured his left shoulder in 
1989 when he was moving furniture in Korea.

Given the Veteran's inconsistent history of the injury, and 
the lack of documentation of any injury in the service 
treatment records, the Board finds the July 2000 VA opinion 
is of low probative value.  The Board places greater 
probative weight on the October 2008 VA examination report 
and accordingly, finds that the requirements for service 
connection have not been met.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that his left shoulder 
condition is related to service.  However, the Veteran, as a 
lay persons untrained in the field of medicine, are not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  The claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2003 and January 2004 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, a separate letter of 
August 2007 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  The Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He had a personal hearing before the RO.  
He has been afforded multiple VA examinations.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


ORDER

Service connection for a left shoulder condition is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


